Citation Nr: 0008884	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-20 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease, to 
include cardiac arrhythmias with atrial flutters and 
intermittent fibrillation, claimed as secondary to the 
service-connected deep vein thrombosis of the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a February 1997 rating 
decision from the Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection has been established for deep vein 
thrombosis of the left leg, currently evaluated as 30 percent 
disabling, residuals of a gunshot wound, muscle Group XIII, 
left, evaluated as 10 percent disabling, and and malaria and 
burn scars on his hands, each evaluated as noncompensable.

3.  The weight of the evidence does not support a finding 
that there is a causal or etiological relationship between 
the veteran's heart disease, to include cardiac arrhythmias 
with atrial flutters and intermittent fibrillation, and his 
service-connected disabilities, specifically the deep vein 
thrombosis of the left leg.


CONCLUSION OF LAW

Heart disease, to include cardiac arrhythmias with atrial 
flutters and intermittent fibrillation, is not proximately 
due to or the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The veteran contends that his heart disease developed as a 
consequence of his service connected deep vein thrombosis of 
the left leg.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury. 38 C.F.R. § 3.310(a) (1999).   The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when aggravation of a veteran's non- service-connected 
condition is proximately due to, or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet.App. 439, 448 (1995). 

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Service connection has been established for deep vein 
thrombosis of the left leg, currently evaluated as 30 percent 
disabling, residuals of a gunshot wound, muscle Group XIII, 
left, evaluated as 10 percent disabling, and malaria and burn 
scars on his hands, each evaluated as noncompensable.

The service medical records reflect no complaint or finding 
diagnostic of heart disease nor is it contended otherwise.  A 
private treatment record dated in August 1989 included an 
assessment of hypertension.

The veteran was hospitalized at a private facility in May 
1992 for swelling of the left leg and tachycardia. The 
examination showed a blood pressure of 126/80.  His lungs 
were clear.  His heart had a rapid regular rhythm without 
murmur, gallop, or rub.  Doppler studies showed a deep vein 
occlusion of the left iliofemoral, superficial femoral, and 
popliteal regions.  He was started on medication and the 
edema resolved over the next few days.  He was discharged 
later in May 1992 with diagnoses, to include deep venous 
thrombosis left leg, hypertension, and atrial flutter with a 
rapid ventricular response. 

A private echocardiography report dated in May 1992 showed 
aortic sclerosis with hemodynamically significant stenosis, 
mildly hypokinetic left ventricle with ejection fraction 45 
to 50 percent, and mild mitral tricuspid regurgitation.  It 
was noted that the veteran was in atrial flutter throughout 
the study.  VA and private medical records dated from 1992 to 
November 1999 show treatment for various disorders, to 
include hypertension, chronic hypertension, atrial flutter, 
heart flutter, congestive heart failure and heart disease.

A private echocardiography report dated in December 1994 
revealed moderate left ventricular enlargement; slightly 
dilated aortic root; mild mitral annular calcification with 
mild to moderate regurgitation; mild to moderate aortic 
sclerosis with mild to moderate regurgitation but no 
significant stenosis; mild to moderate tricuspid 
regurgitation; and tricuspid regurgitant gradient consistent 
with mild pulmonary hypertension.

A medical statement from L. Burch, M.D., dated in December 
1994 notes that the veteran was a 69 year old male with a 
history of hypertension, atrial flutter and status post 
cerebrovascular accident.  Dr. Burch also stated that the 
veteran was admitted to Providence Hospital on December 5, 
1994, with transient ischemic attack.  He further reported 
that the veteran's magnetic resonance angiography was 
unchanged from the previous showing of some right middle 
cerebral artery stenosis; that the veteran's carotid flow 
studies were negative; and that the veteran's echocardiogram 
showed a 35 percent fraction with left ventricular 
enlargement and slight pulmonary hypertension.

A Department of Veterans Affairs (VA) examination was 
administered in March 1995.  At that time, the veteran 
reported a history of arteriosclerotic heart disease, a 
history of cardiac dysarrhythmias, a history of atrial 
flutters and fibrillation intermittently, and a history of 
left ventricular hypertrophy and low ejection fraction.

The veteran was administered a VA general medical examination 
in March 1995.  At that time, the veteran reported a history 
of chronic hypertension since 1991, which was uncontrolled 
with medicines, a history of headaches and dizziness, a 
history of cardiac arrhythmias, atrial flutters and 
fibrillation intermittently, a history of mild status post 
cerebrovascular accident, transient ischemic attack like 
symptoms in 1994, a history occasional chest pains, shortness 
of breath on exertion, and palpitations intermittently.  The 
diagnoses were a history of chronic hypertension, 
uncontrolled with medicines, a history of cardiac arrhythmia, 
atrial flutters and fibrillation present intermittently, and 
a history of status post cerebrovascular accident with mild 
transient ischemic attack like symptoms since December 1994.

The veteran testified before a hearing officer at the RO in 
September 1997 that he did not know where the arrhythmia part 
of the issue came from, but that the part he was claiming on 
his request was an increase in his disability for the left 
ventricle that was damaged when his heart was pumping against 
those blood clots that was injured in May 1992.  He reported 
that a doctor told him that his deep thrombosis did this 
damage, but that they had not put it in writing.

A medical statement from G. Phillips, M.D., dated in December 
1997 is to the effect that the veteran had coronary 
angioplasty of the right coronary artery in July 1996 and 
that his clinical condition was stable.  He had an ischemic 
cardiomyopathy and should be considered 100 percent totally 
and permanently disabled.  

A medical statement from L. Burch, M.D., dated in January 
1998 reflects that the veteran was a 72-year-old male who had 
a history of hypertension, chronic obstructive pulmonary 
disease, atrial flutter, status post cerebrovascular 
accident, and a previous deep vein thrombosis.  Dr. Burch 
reported that the veteran sustained a gunshot wound to his 
left lower extremity in World War II; that he then had a deep 
vein thrombosis in his left lower extremity in 1992; and that 
perhaps this was in some way related to his war injury.  Dr. 
Burch stated that the recurrent deep vein thrombosis in the 
left lower extremity could lead to embolic event causing 
pulmonary hypertension, atrial arrhythmias or right a trial 
enlargement.  Dr. Burch indicated that the veteran's ischemic 
heart disease was not related to his venous occlusive disease 
of the left lower extremity.

The veteran's wife in a statement received in March 1999 
indicated, in pertinent part, that after speaking with the 
veteran's private physician, it was her understanding that 
the private physician said the blockage in the veteran's left 
leg was working a hardship on his heart and that, in the 
process, the veteran's heart had enlarged.

A VA cardiovascular examination was conducted in June 1999.  
At that time, the veteran reported a history of shortness of 
breath on walking a hundred yards and a lack of energy on 
exertion.  An electrocardiogram showed normal sinus rhythm.  
The diagnoses were hypertension, atherosclerotic heart 
disease, history of atrial flutter during admission in 1992, 
and deep vein thrombosis.  

After reviewing the veteran's medical history it was the 
examiner's opinion that the cardiac arrhythmias which the 
veteran has exhibited had no relation to the deep thrombosis; 
and that hypertension, atherosclerotic heart disease, 
pulmonary hypertension, atrial arrhythmias and valve 
dysfunction seen on echocardiogram were not related or was 
aggravated by deep vein thrombosis of the left leg.  The 
examiner stated that the veteran had one episode of deep vein 
leg thrombosis in 1992 without any evidence of pulmonary 
embolism.  The examiner stated that the occurrence of atrial 
flutter with deep vein thrombosis was probably coincidental 
and that he did not think that deep vein thrombosis without 
any evidence of pulmonary embolism was responsible for the 
heart condition or pulmonary hypertension, which had been 
noticed.

To summarize, the lay statements and testimony describing the 
symptoms of heart disease is considered to be competent 
evidence.  However, a diagnosis and an analysis of the 
etiology regarding such symptoms requires competent medical 
evidence and cannot be evidenced by lay testimony and 
statements.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).

In this regard, the evidence reflects that hypertension was 
first clinically detected in 1889.  Dr. Burch in January 1998 
rendered an opinion that the recurrent deep vein thrombosis 
in the veteran's left lower extremity could lead to embolic 
event causing pulmonary hypertension, atrial arrhythmias or 
right a trial enlargement.  The evidence does not indicate 
that Dr. Burch review the medical evidence in the veteran's 
folder.

However, the VA examiner after reviewing the veteran's 
records and following an examination indicated that veteran 
had one episode of deep vein leg thrombosis in 1992 without 
any evidence of pulmonary embolism.  The examiner indicated 
that he did not think that deep vein thrombosis without any 
evidence of pulmonary embolism was responsible for the heart 
condition or pulmonary hypertension.

In view of the fact that the opinion by the VA cardiologist 
in June 1999 was based on a review of the entire record and 
contains more comprehensive reasoning and analysis as support 
for the conclusions reached, the Board places more probative 
value on this report versus the opinion rendered by Dr. 
Burch.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for heart disease, to include cardiac arrhythmias 
with atrial flutters and intermittent fibrillation, claimed 
as secondary to the service-connected deep vein thrombosis of 
the left leg. 

ORDER

Service connection for heart disease, to include cardiac 
arrhythmias with atrial flutters and intermittent 
fibrillation, claimed as secondary to the service-connected 
deep vein thrombosis of the left leg, is denied.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 
- 8 -


- 8 -


